Citation Nr: 0509782	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a psychiatric disability.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of verified active duty in the 
Army from October 1990 to April 1991.  The veteran's DD Form 
214 shows that he served in the Southwest Theater of 
Operations during the Persian Gulf War during active duty.  
Service personnel records also indicate that the veteran 
served unverified periods of reserve service and active duty 
for training in the United States Army Reserve (USAR) until 
medical disqualification in April 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1. In an April 2002 Board decision, the veteran's claims for 
entitlement to service connection for a psychiatric 
disability and entitlement to service connection for a back 
disability were denied.

2. Additional evidence received since the April 2002 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for entitlement to 
service connection for a psychiatric disability.

3. Additional evidence received since the April 2002 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for entitlement to 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since 
the Board's April 2002 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
38 C.F.R. §§ 20.1100, 20.1105 (2004). 

2.  As new and material evidence has not been received since 
the Board's April 2002 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a back disability have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2004); 38 C.F.R. §§ 
20.1100, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  See 38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2004).

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  As the claims to reopen were filed in 2003, the 
amended regulatory definition applies.

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).

In this case, the most recent, previous, final decision 
concerning service connection for a psychiatric disability or 
a back disability is the Board's decision in April 2002, 
which denied service connection for a psychiatric disability 
"to include insomnia due post-traumatic stress disorder" 
and for a back disability "claimed as herniated nucleus 
pulposus."

In the May 2003 rating decision on appeal, the RO noted that 
no new and material evidence had been submitted to reopen the 
veteran's previously denied claims.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

I.  New and Material Evidence - Entitlement to Service 
Connection for Psychiatric Disability

In April 2003, the veteran attempted to reopen his claim for 
entitlement to service connection for a psychiatric 
disability, including dysthymia or major depression.  This 
appeal arises from the continued denial of his claim for 
entitlement to service connection for a psychiatric 
disability in a May 2003 rating decision.

In this case, evidence received after the Board decision 
dated in April 2002 is considered new, as it was not 
previously of record.  The evidence received includes 
statements from the veteran as well as VA outpatient and 
inpatient treatment records.  

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for a psychiatric condition.  The Board 
considered the veteran's current diagnosis of major 
depression in 2002.  The additional evidence is not 
considered material, as there is nothing in these records to 
indicate that the veteran's claimed current psychiatric 
disability of major depressive disorder was incurred in or 
aggravated by his active military service.  Further, none of 
the new evidence of record indicates that the veteran's 
claimed psychiatric disability became manifest within one 
year after separation from service.  The additional new 
evidence does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the veteran's claim for entitlement to 
service connection for a psychiatric disability.  New 
evidence, including VA outpatient as well as inpatient 
treatment records, simply shows that the veteran continues to 
be treated for a psychiatric disability.  This evidence is 
considered cumulative of the evidence of record at the time 
of the Board's April 2002 decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a psychiatric 
disability.    

As the evidence added to the record since the Board's April 
2002 decision is not both new and material, the claim for 
service connection for a psychiatric disability is not 
reopened.

II.  New and Material Evidence - Entitlement to Service 
Connection for Back Disability

In April 2003, the veteran also attempted to reopen his claim 
for entitlement to service connection for a back disability.  
This appeal arises from the continued denial of his claim for 
entitlement to service connection for a back disability in a 
May 2003 rating decision.

In this case, evidence received after the Board decision 
dated in April 2002 is considered new, as it was not 
previously of record.  The evidence received includes 
statements from the veteran as well as VA outpatient and 
inpatient treatment records.  

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for a back disability.  The additional 
evidence is not considered material, as there is nothing in 
these records to indicate that the veteran's claimed current 
back disability was incurred in or aggravated by his active 
military service.  Further, none of the new evidence of 
record indicates that the veteran's claimed back disability 
became manifest within one year after separation from 
service.  The additional new evidence does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for a back 
disability.  New evidence, including VA outpatient as well as 
inpatient treatment records, simply shows that the veteran 
continues to be treated for a back disability.  This evidence 
is considered cumulative of the evidence of record at the 
time of the Board's April 2002 decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a back disability.    

As the evidence added to the record since the Board's April 
2002 decision is not both new and material, the claim for 
service connection for a back disability is not reopened.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in April 2003.  
While the veteran stated in his September 2003 substantive 
appeal that he had not received the April 2003 VCAA notice 
letter, the Board notes that he specifically referred to this 
letter in his June 2003 statement, responding to the April 
21, 2003 letter.  In addition, the RO issued a statement of 
the case (SOC) dated in August 2003, which contained the full 
text of 38 C.F.R. § 3.159.  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims before the 
Board on appeal.  With regard to requirement (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in April 2003 that informed him what was needed to establish 
entitlement to service connection as well as what qualifies 
as new and material evidence.  With regard to requirements 
(2) and (3), the RO's April 2003 letter and August 2003 SOC 
also notified him of his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA.  More 
specifically, the April 2003 letter explained that VA would 
obtain relevant records and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  
Finally, with respect to requirement (4), it does not appear 
from the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his claims.  However, as a practical matter, the veteran has 
been amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SOC in August 2003 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1), from 
which the Court drew the fourth notice requirement.  The 
veteran also submitted a statement in May 2004, which noted 
that he had no additional evidence to submit concerning his 
claims on appeal.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in April 2003.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2003 letter was sent prior to 
the RO's May 2003 rating decision that is the basis of the 
veteran's appeal.  As discussed above, the content of the 
notice provided to the veteran in the April 2003 letter fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the veteran's claims were readjudicated 
in a SOC issued in August 2003.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the April 2003 letter as well as 
the August 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the April 2003 letter and the August 2003 SOC.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in April 
2003 as well as the August 2003 SOC issued by the RO, which 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, VA outpatient as well as inpatient treatment notes, 
and private treatment records, as identified by the veteran.  

The Board notes that, in November 1999 - before the Board's 
April 2002 decision - the veteran submitted a copy of a 
favorable October 1999 decision from the Social Security 
Administration (SSA), with additional documents concerning 
this decision.  In his cover statement, however, he 
specifically noted that all evidence considered by SSA had 
already been submitted to VA, and he stated, "Please do not 
request SS evidence and make decision with evidence already 
sent to you."  He did not request that VA obtain any records 
from SSA in connection with the current claims.

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.  The appeal is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for a 
back disability.  The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


